 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3

 4       JOHN TURNER,                                          Case No. 2:19-cv-00493-JAD-DJA
 5                          Petitioner
               v.
 6                                                               Order Directing Petitioner to
         TIMOTHY FILSON, et al.,                                     Update his Address
 7
                          Respondents
 8

 9            This is a habeas corpus proceeding filed under 28 U.S.C. § 2254 in which pro se
10   Petitioner John Turner, a former Nevada prisoner, seeks to set aside his 2016 conviction for child
11   abuse and neglect or endangerment. Petitioner has failed to keep the court apprised of his
12   current address, and the U.S. Postal Service has returned court mail from the last address that
13   petitioner provided. 1 The Local Rules of Practice require all parties, including habeas
14   petitioners, to immediately file with the court written notice of any change of address. LR IA 3-
15   1, LR 2-2. The Local Rules also warn that failure to comply may result in dismissal of the
16   action, with or without prejudice, or other sanctions as the court deems appropriate. 2
17            IT IS THEREFORE ORDERED that:
18            1. Petitioner must update his address by filing a notice of change of address by October
19                  25, 2019.
20            2. If petitioner fails to update his address by that deadline, this action will be dismissed
21                  without prejudice and without further advance notice.
22
              Dated: September 25, 2019
23                                                              _____________________________
                                                                       _________
                                                                               ____
                                                                                 ____
                                                                                    _ ________
                                                                                             _ _
24                                                              U.S. District
                                                                       stric   udge Jennifer
                                                                          ict Ju
                                                                          ic  Judge  Jenn    e A.
                                                                                       nnnnifer A Dorsey

25   1
         ECF Nos. 24, 25.
26
     2
      Id. See also Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“A party, not the district court,
27   bears the burden of keeping the court apprised of any changes in his mailing address.”).
28

                                                        1
